Latimer, Judge
(concurring in the
result):
I concur in the result.
As reflected in the language of the certificate, The Judge Advocate Gen*95eral of the Air Force would have us answer a total of four questions if the first issue, which deals with a closed session, is answered in favor of the Government. It is so answered by us, and while I agree with the Chief Judge in his results as to the remaining questions, I prefer to express my own views in two areas. So far as I am concerned, the principal  question to be resolved is whether the accused, at the time and place alleged, drove his car in a culpably negligent manner. A decision on that question will resolve the issue set out in two of the certified questions, as the findings of reckless driving and involuntary manslaughter hinge on one answer. The board of review, in a divided opinion, held there was sufficient evidence to support the findings. In its principal opinion, the board did not develop any reasons supporting the verdict, but the dissenting member analyzed thoroughly every evi-dentiary aspect of that issue. He makes a good argument in support of his position, but it is to be remembered that members of boards of review have fact-finding powers, and he may have decided to give great weight to accused’s testimony when he concluded the evidence was insufficient to satisfy him beyond a reasonable doubt that the accused was guilty. The same path is not open to us, for we have not been clothed with fact-finding powers or with the authority to assess credibility, and we look to the record merely to ascertain whether there is sufficient evidence to sustain the findings.
There are certain evidentiary items which, if standing alone, might establish no more than simple negligence, but when considered collectively, they add up to the quantity and quality of evidence necessary to support the finding that the accused recklessly and wantonly drove his car in utter disregard for the rights of others. Obviously, in making my determination as to the sufficiency of the evidence, I am bound by the finding of the court-martial that the accused was not driving while drunk at the time of the accident, but I am not precluded from using the fact that prior thereto he had been drinking strong alcoholic beverages. Apparently the members of the court-martial were not satisfied beyond a reasonable doubt that the quantity of rum he had consumed had dulled his mentality to a degree where they were willing to find he was definitely under its influence, but that is not to say that his capacity to observe and react promptly was not impaired in some degree. However, that is a relatively insignificant factor in this setting, as the other facts are more than sufficient to establish culpable negligence. The accident happened on May 27, 1955, at about 10:55 p.m. The night was clear, and apparently in England on that date and at that time of night, maximum darkness had not arrived but was fast approaching. Illumination from automobile headlights was necessary to permit proper observation of the roadway, and yet the evidence shows the accused was driving with side lights which he conceded would not illuminate sizeable objects until they were within six to eight feet of the front of the cari He was traveling in excess of thirty miles per hour along a straight stretch of road which was poorly lighted by street lights located at intervals of four hundred feet. There was nothing to prevent him from having a clear view down the highway, yet he failed to see four airmen walking along the surfaced portion of the road until it was too late to avoid striking them. There was ample room remaining on the main traveled part of the highway to permit the car to pass by the airmen and there was no oncoming traffic to prevent the accused from altering his course to avoid the collision. The highway bore, no evidence of an emergency application of the brakes, the accused gave no warning of his approach, and he knew the portion of the highway where he was driving was used extensively by, airmen as a footpath. His car was damaged quite badly, a case of beer must have shattered his windshield,- and he killed one airman. His guilty state of mind is best exemplified by his reaction tp the accident. He failed to stop to ascertain the extent of damage to his car or injuries to the pedestrians and continued on to camp and went to bed.
*96In an effort to escape conviction, the accused contends the record shows no more than ordinary negligence. I disagree, and it matters not which horn of the dilemma he selects to support his contention. On the one hand, if, as he asserts, the sky was light enough and atmospheric conditions were clear enough so that he could see without the use of headlights, his conduct in running down four airmen on a straight section of the road was so grossly negligent as not to permit discussion. When four men, two of whom are carrying a case of beer, are clearly visible for a considerable distance and are run down by an automobile without the driver making any apparent effort to avoid hitting them, it is not difficult to find gross negligence.
On the other hand, and this is the version most likely accepted by the court, if darkness had arrived and it was necessary to have headlight illumination to observe properly, then accused was operating his vehicle without any concern for the lives of others. He drove at a speed in excess of thirty miles an hour along a dimly lit highway without the benefit of headlights when he knew he might encounter pedestrians. The principal obstacle preventing him from seeing persons using the roadway was darkness, and he failed to use the best means of overcoming that obstruction. For all practical purposes, he drove down the highway while blind, and that shows a wanton disregard for the rights of others who might be on the road. It is true that sometimes a person thoughtlessly fails to make certain that his headlights are burning, but that assumption cannot assist the accused because he testified he had turned his headlights off and his sidelights on shortly before the accident. Clearly the court-martial could find from this record that accused’s omission consisted of a total disregard for the foreseeable consequences to those who were rightfully on the highway. By any standard that is culpable negligence.
Much is argued in the briefs and said in the Chief Judge’s opinion about accused’s explanation of the accident. Both might be meritorious if the court-martial was required to accept his testimony as true. However, my understanding is that triers of fact may reject an accused’s version, and particularly is that true when he has made prior inconsistent statements. That is the situation here, for I find evidence in the record which indicates that his testimony given from the witness stand and that included in his pretrial statement are at variance with statements made on previous occasions. Such being the case, the court-martial could accept the testimony of the Government uninfluenced by accused’s exculpatory assertions.
I concur with the manner in which the Chief Judge disposes of the certified question dealing with the  closed session. However, I believe the last issue relating to the “cumulative effect of the errors of record” bears further development. Undoubtedly the question was certified because the dissenting member of the board of review used the principle as one of his reasons for reversal. The errors mentioned by him include these: Excessive use by trial counsel of leading questions; the law officer’s erroneous rulings on objections to questions calling for conclusions from the witnesses; misquoting of the record by trial counsel; improper proof of British law on rules of the road; joinder of an earlier drunken driving offense to the prejudice of the accused; failure to grant a change of venue because of local hostility; and failure on the part of the law officer to give cautionary instructions on the limited use of certain evidence. The number of assignments are impressive, and some of them present borderline decisions. However, no error of substance is found in the record, and the cumulative effect of any errors on matters of less moment did not prejudice substantially the right of the accused to a fair trial. Therefore, I would answer that question by saying that the findings of guilt and sentence should not be set aside.
Judge Ferguson did not participate in the decision in this case.